DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 2, 2021, and the Request for Continued Examination submitted on December 21, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-8 and 21-29 are pending and under consideration in this action. Claims 9-20 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on September 20, 2020 is acknowledged.

Claim Interpretation
	With regards to the limitation “…which are applied onto seeds” in claims 1, 27, and 29, the seed is being interpreted as a structural feature of the agricultural composition, and not merely an intended use of the agricultural composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 introduces new matter as the claims recite the limitation: "further comprising calcium dodecyl benzenesulphonate encapsulated in the microbeads” There is no support in the specification for this limitation. The limitation of calcium dodecyl benzenesulphonate being encapsulated in the microbead was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. 
The specification discloses that calcium dodecyl benzenesulphonates maybe used to crosslink the microbeads (e.g., P.G. Pub., para.0022 and 0054), but does not describe the instantly claimed limitation. Further, as noted in Applicant’s Remarks submitted November 2, 2021, the calcium ions of the crosslinking agent crosslink the alginate droplets at the emulsion interface. Thus, it appears that if calcium dodecyl benzenesulphonates is used as a crosslinking agent, its calcium ions would be at the exterior surface of the microbeads, not encapsulated within the microbead. There is no guidance in the specification to select calcium dodecyl benzenesulphonates as an encapsulant of the microbead, and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Amiet-Charpentier et al. (Amiet-Charpentier) (WO 1997/043894 A1; of record), Bashan et al. (Bashan) (Biol Fertil Soils; of record), and Durvasula et al. (Durvasula) (US 2014/0302135 A1; published Oct. 9, 2014).
Applicant claims an agricultural composition comprising living microorganisms encapsulated in alginate microbeads with diameters of less than 100 micron which are applied onto seeds; wherein the alginate microbeads have been crosslinked with calcium ions at the interface of the microbeads in an emulsion in water.

Amiet-Charpentier discloses microparticles containing bacteria and the application of these microparticles for coating or film-coating seeds. Amiet-Charpentier is also directed to seeds coated with the aforementioned microparticles (para.0001, 0076-0078). An objective of Amiet-Charpentier’s invention is to provide microparticles containing bacteria and making it possible to preserve their viability for an appropriate period of time (para.0027). 
The microparticles are useful for the treatment of seeds, and are characterized in that they are formed of a matrix of water-soluble, water-dispersed, or water-dispersible polymers, have an effective amount of bacteria, and an appropriate amount of water to allow the survival of said bacteria (para.0028). 
	Amiet-Charpentier defines “effective quantity” to mean a quantity of bacteria, which when the polymer microparticle is broken down, makes it possible to release bacteria in a number of colony-forming units (CFU) sufficient to ensure the desired technical result, for example, plant growth or protection against certain harmful fungi (para.0028).
Amiet-Charpentier defines “microparticle” to mean particles whose diameter is less than 1 mm. Microparticles can be in the form of microspheres (bacteria embedded in the material) or microcapsules (bacteria in the center of the microcapsules) (reading on microbeads) (para.0030).
The microparticles generally have an average diameter between 1 and 100 µm, preferably between 2 and 50 µm. Within this range, depending on the applications of the microparticles, the diameter may vary significantly. In the case of application to the coating of seeds, it will advantageously be between 5 and 35 µm. The width of the size distribution is generally between 1 and 30 µm (para.0034). Amiet-Charpentier exemplifies the encapsulation of bacteria in modified starch microparticles having an average diameter of 15 µm (para.0181-0184).
The proportion of bacteria is defined by the number of CFU/g of particles. In general, the 106, preferably 108-1011 CFU/g of particles (para.0037). Typically, after three months (about 12 weeks) the proportion of bacteria per gram of microparticles is greater than 105 CFU and has not decreased by more than a factor of 103 compared to the initial proportion of bacteria (para.0038). 
Amiet-Charpentier discloses that the number of bacteria per microparticle can be deduced from the number of bacteria per gram of microparticles when the diameter of said particles is known. Amiet-Charpentier notes that this number will vary depending on the diameter. For example, for a microparticle with a diameter of 20 µm, the number of bacteria is between 1 and 90. For a diameter of 30 µm, it is between 2 and 300; for a diameter of 40 µm it is between 4 and 700 (para.0039).
With regards to the microparticle material, among the suitable water-soluble, water-dispersed, or water-dispersible polymer suitable for use as the microparticle material are optionally modified polysaccharides (para.0040). Among the suitable polysaccharides includes alginates (para.0042-0050). 
Among the bacteria ensuring the growth of plants which may be used include Pseudomonas fluorescens and Bradyrhizobium japonicum (para.0054). 
Amiet-Charpentier further discloses that in the case of microparticles based on polysaccharides, it is advantageous for them to further include a protective agent with high water retention making it possible to improve the residual water content of said microparticles (para.0055). It is also possible to add certain additives serving as potential substrate during storage in small quantities. These additives also promote the survival of bacteria during the drying process and make it possible to protect the bacteria from active oxygen. Among the suitable additives include calcium carbonate, sodium glutamate, vitamin C, glucose (reading on sugar), and lactose (reading on sugar) (para.0058).
	To produce the microparticles, an aqueous solution or dispersion comprising a water-soluble or water-dispersible polymer, a bacterial suspension, optionally a protective agent, a hygroscopic agent, and additives are sprayed under a stream of hot air, and the resulting microparticles are recovered (para.0059). From the method of production, it appears that the additives are encapsulated within the microparticles. Thus, absent evidence to the contrary, Amiet-Charpentier’s composition reads on comprising an amendment (e.g. sugars) encapsulated within the microcapsules.

With regards to the microcapsule material, as discussed above, Amiet-Charpentier discloses that a suitable polysaccharide that may be used as the microparticle material is alginate. Bashan is relied upon for the motivation to specifically select alginate as the microparticle material from the list of suitable microparticle material explicitly disclosed by Amiet-Charpentier. The teachings of Bashan are set forth herein below.
Amiet-Charpentier also does not appear to explicitly disclose (i) wherein the alginate microbeads have been crosslinked with calcium ions at the interface of the microbeads in an emulsion in water, or (ii) wherein the composition further comprises an adhesive material which adheres the microbeads to the seeds. Bashan and Durvasula are relied upon for this disclosure. The teachings of Bashan and Durvasula are set forth herein below.
Bashan discloses alginate microbeads as inoculant carriers for plant growth-promoting bacteria and a method of inoculating wet and dry seeds with plant growth-promoting bacterial (PGPB) using microbeads as a substrate and Azospirillum brasilense as the model PGPB (title; abstract). 
Bashan discloses that polymers were demonstrated as potential bacterial carriers offering substantial practical advantages over peat. These formulations encapsulate the living cells, protect the microorganisms against many environmental stresses and release them to the soil gradually when soil microorganism degrade the polymers. They can be stored dry at ambient temperatures for prolonged periods, offer consistent batch quality and a better-defined environment for the bacteria, and can be manipulated easily according to the needs of specific bacteria or the crop. These inoculants can be amended with nutrients to improve the short-term survival of the bacteria upon inoculation, especially with associative PGPB. Alginate is the most common polymer material for the encapsulation of microorganisms for various industrial microbiological purposes (pg.359, col.2-pg.360, col.1, Introduction).
The objective of Bashan’s study is to demonstrate: (1) the technical feasibility of direct alginate microbead production; (2) that these microbeads can be dried, thus conserving the majority of the bacterial population; (3) that these microbeads can be attached to seed prior to sowing; and (4) that these preparations can release the bacteria and enhance plant growth. (pg.360, col.1, para.2).
Bashan produces alginate microbeads with bacteria (Azospirillum brasilense) encapsulated therein. (abstract; pg.360, col.1, para.3; col.2, para.2-3). The bacteria encapsulated in the microbeads are inactive but alive, as is preferable since their activities are needed only after seed germination and the decomposition of the beads (pg.367, col.1, para.3).
Seeds are then coated with the microbeads. The dried microbeads were manually mixed with dry seeds of wheat and tomato. Alternatively, a very dilute solution of adhesive was applied to the seeds. The microbeads were then mixed with the sticky seeds manually to adhere the microbeads to the seeds (pg. 360, col.2, para.4 to pg.361, col.1, para.1; pg.361, col.2, para.2; pg.364, col.2, para.2; Fig. 4a-c).
The main advantages of alginate preparations are their non-toxic nature, degradation in the soil, their slow release of microorganisms into the soil, and almost unlimited shelf life (pg.365, col.2, Discussion). Bashan further notes that the alginate microbeads overcome the problems of macro-alginate beads as the microbeads were small but capable of encapsulating sufficient bacteria, thus making it possible to produce a powder-like formulation that could be used in seed coating (pg.366, col.2, para.2 to pg.367, col.1, para.1).
Durvasula discloses microparticles comprising pesticidal agent encapsulated within a polymer coating (abstract, Fig. 2). The pesticidal agent may be a bio-pesticide, such as bacteria (para.0034). Among the suitable polymers that can be used to form the microparticles include alginates (para.0037).
Durvasula discloses that it will be appreciated that both the type of polymer being used and solution used to crosslink/harden the polymer can affect the physical characteristics of the particle that is ultimately produced. Where alginate-based polymer is used, gels with a lower alginate (w/v) concentration will be more brittle but will allow for more rapid release, which may be more desirable for non-engineered microbes or fungi where environmental release is not a concern. Gels with a higher alginate (w/v) concentration will be firmer and less expandable and thus will better contain microbes/fungi in the event they are not ingested and remain in the environment. This distinction is even greater for calcium vs. barium crosslinking. Barium crosslinking produces very strong gels that do not degrade in the environment over time, but do not swell very easily when rehydrated, a desired property for genetically engineered encapsulants that risk environmental contamination if not contained securely. Calcium crosslinking produces gels that swell more readily but may degrade in the environment over time. Accordingly, these differences can be exploited to design a particle having the exact specifications desired (para.0048). 
One suitable polymer for encapsulation of the pesticidal agents is an alginate-based polymer. Alginates are polymer chains of mannuronic (M) and guluronic (G) acid which can be solubilized in water as a monocationic salt. When exposed to various polycationic salts (e.g., Ca2+), these polymers crosslink, forming aggregate hydrogels. These gels are insoluble in aqueous solution and are stable over a range of pH and in various media. Furthermore, the properties of these gels can be significantly “tuned” based on cation selection, ratio of G:M moieties, and pH. “Tuning” the alginate polymers results in a variety of stability, decomposition, and release profiles that permit “targeted release” of an encapsulated payload (molecules, bacterial, spores, nanoparticles, etc.).
An exemplary method for producing a bio-pesticidal agent encapsulated in an alginate coating comprises dissolving sodium alginate into sterile water in concentrations ranging from 0.1-5% (w/v). The bio-pesticidal agent is then incorporated into the mixture in a concentration of, for example, 1×109 organisms/mL. Durvasula discloses that those of skill in the art will recognize that the particular concentration of organisms in the mixture can vary and will be determined by various factors including organism efficacy, longevity, etc. If desired, dyes, stabilizer, or other additives could also be included in the mixture. The mixtures can then be extruded into a crosslinking solution of 0.05 M calcium chloride or barium chloride depending on the desired hardness of the gel (para.0053).

	With regards to the microparticle material, as discussed above, Amiet-Charpentier discloses that among the suitable polymers for use to form the microparticles include polysaccharides such as alginates. Although Amiet-Charpentier discloses alginate among a list of various types of polymers, in light of Bashan’s disclosure of the advantages of alginate microparticles, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Amiet-Charpentier with the teachings of Bashan to specifically select alginate as the microparticle polymer. One of ordinary skill in the art would have been motivated to do so as Bashan discloses that alginate preparations are advantageous in that they are non-toxic, able to degrade in the soil, slowly release the encapsulated microorganisms into the soil, and have an almost unlimited shelf life. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Amiet-Charpentier discloses that alginate is a suitable polymer for forming their microparticles, which are coated onto seeds, and Bashan discloses that alginate microparticles are known to be used to encapsulate microorganisms and known to be suitable for coating onto seeds.
	Further, as discussed in Durvasula, alginate-based polymers may be crosslinked to form aggregate hydrogels which are stable over a range of pH and various media and may be “tuned” based on cation selection to result in alginate polymers with a variety of stability, decomposition, and release profiles that permit “targeted released” of the encapsulated bio-pesticide. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Amiet-Charpentier and Bashan with the teachings of Durvasula, and crosslink the alginate microparticles of the combined teachings of Amiet-Charpentier and Bashan with calcium ions as discussed in Durvasula. One of ordinary skill in the art would have been motivated to do so in order to form stable, “tunable” microparticles, e.g., microparticles with a “tunable” degradation rate and targeted release profile of the encapsulated bio-pesticide. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Bashan discloses that among the alginate preparations’ advantages is that the yare non-toxic, able to degrade in the soil, and slowly release the encapsulated microorganisms in the soil, and Durvasula establishes that crosslinking with calcium ion is a well-known and art-recognized way of “tuning” alginate polymers to have the desired stability, decomposition, and release profile permitting targeted release of the encapsulated bio-pesticide.
	Further, with regards to the coating of the microparticles onto seeds, as discussed above, Amiet-Charpentier discloses that seeds are to be coated with their microorganism-encapsulated microparticles. In light of Bashan’s disclosure that microorganism-encapsulated alginate microparticles are known to be coated onto seeds by applying an adhesive to the seed and mixing the sticky seeds with the microparticles to adhere the microparticles onto the seeds, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Amiet-Charpentier, Bashan, and Durvasula, and use an adhesive material such as disclosed in Bashan to adhere the calcium ion-crosslinked alginate microparticles of the combined teachings of Amiet-Charpentier, Bashan, and Durvasula discussed above onto the seeds. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of more securely attaching the microorganism-encapsulated alginate microparticles onto the seeds. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the use of adhesive material is known in the art when coating microorganism-encapsulated microparticles onto seeds (Bashan).
With regards to the instant claims 8 and 28, the instant specification discloses that alginate microbeads provide protection and stabilization on the shelf and controlled biodegradation, and it provides stabilizing amendments that can prolong viability. The instant specification discloses that these features result in enhanced shelf-stability (less than 1 order of magnitude change for at least 17 weeks) (Spec. para.0036). Because the combined teachings of Amiet-Charpentier, Bashan, and Durvasula as discussed above is fairly suggestive of encapsulating the live microorganisms in calcium ion-crosslinked alginate microbeads with stabilizing amendments, such as Amiet-Charpentier’s additives, absent evidence to the contrary, the microorganisms in the calcium ion-crosslinked alginate microbeads of the combined teachings of Amiet-Charpentier, Bashan, and Durvasula discussed above will also be stable as measured by less than one order of magnitude change in viability for at least 17 weeks.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Amiet-Charpentier et al. (Amiet-Charpentier) (WO 1997/043894 A1; of record), Bashan et al. (Bashan) (Biol Fertil Soils; of record), and Durvasula et al. (Durvasula) (US 2014/0302135 A1; published Oct. 9, 2014) as applied to claims 1-5, 7, 8, 24, 27, and 28, further in view of Turnblad et al. (Turnblad) (US 5,849,320; of record).
Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the adhesive comprises corn syrup, lactose, or maltodextrin.

	The teachings of Amiet-Charpentier Bashan, and Durvasula, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Amiet-Charpentier, Bashan, and Durvasula do not appear to explicitly disclose wherein the adhesive comprises corn syrup, lactose, or maltodextrin. Turnblad is relied upon for this disclosure. The teachings of Turnblad are set forth herein below.

	Turnblad is relied upon for the disclosure of adhesive binders known to be used when coating a seed with an adhering coating layer. Turnblad discloses that preferably the binder is an adhesive polymer without phytotoxic effect on the seed to be coated. Among the suitable binders include maltodextrin. (col.2, ln.36-58).

	As discussed above, the combined teachings of Amiet-Charpentier, Bashan, and Durvasula is fairly suggestive of adhering the microorganism-encapsulated, calcium ion-crosslinked alginate microparticles crosslinked with calcium ions onto seeds using an adhesive material. In light of Turnblad’s disclosure that maltodextrin is an adhesive material known to be used when coating seeds, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Ameit-Charpentier, Bashan, and Durvasula with the teachings of Turnblad, and use maltodextrin as the adhesive material to adhere the microorganism-encapsulated calcium ion-crosslinked alginate microparticles of the combined teachings of Ameit-Charpentier, Bashan, and Durvasula discussed above onto seeds. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as maltodextrin is disclosed as an adhesive material known to be used when coating seeds and does not have phytotoxic effects on the seed.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amiet-Charpentier et al. (Amiet-Charpentier) (WO 1997/043894 A1; of record), Bashan et al. (Bashan) (Biol Fertil Soils; of record), and Durvasula et al. (Durvasula) (US 2014/0302135 A1; published Oct. 9, 2014) as applied to claims 1-5, 8, 24, 27, and 28, further in view of McIlrath (US 2016/0264486 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the microbeads are electrostatically adhered to the seeds.

	The teachings of Amiet-Charpentier, Bashan, and Durvasula, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Ameit-Charpentier, Bashan, and Durvasula do not appear to explicitly disclose wherein the microbeads are electrostatically adhered to the seeds. McIlrath is relied upon for this disclosure. The teachings of McIlrath are set forth herein below.

McIlrath discloses a method for electrostatically adhering an agricultural input powder to an agronomic carrier (abstract; para.). McIlrath discloses that the agricultural input refers generally to different types of factors which relate to agricultural productivity, such as materials that add specific biological activities to the soil, such as inoculants (para.0006). Examples of suitable agronomic carriers include seeds (para.0007).
McIlrath’s method results in an amount of powder adhesion that is much higher than can be achieved with mechanical agitation. Furthermore, there is a reduction in the amount of dust because of the preferential movement of the powder particles to the charged surface (para.0053). 

As discussed above, Amiet-Charpentier discloses that their microparticles are coated onto seeds. Bushan disclose that alginate microparticles are known to be coated onto seeds by either manually mixing dried microbeads with dry seeds or by applying an adhesive to the seed and mixing the microbeads with the sticky seeds to manually adhere the microbeads to the seeds. In light of McIlrath’s disclosure of a method of electrostatically adhering an agricultural input powder, such as inoculants, onto seeds, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Amiet-Charpentier, Bashan, and Durvasula with the teachings of McIlrath and adhere the microorganism-encapsulated, calcium-ion crosslinked alginate microparticles of the combined teachings of Amiet-Charpentier, Bashan, and Durvasula discussed above onto seeds electrostatically as disclosed in McIlrath’s method. One of ordinary skill in the art would have been motivated to do so as McIlrath discloses that their method of electrostatically adhering an agricultural input powder onto a seed resulted in an amount of powder adhesion that is much higher than can be achieved with mechanical agitation, and it would offer an improved coating method that would not require additional material (e.g. adhesive) to be added to the soil when the coated seed is planted. Furthermore, McIlrath’s method of electrostatically coating would reduce the amount of dusting during the coating process. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings of Amiet-Charpentier, Bashan, and Durvasula disclose microorganism-encapsulated microparticles, which collectively forms a powder-like formulation that is used in seed coating, and discloses that the seeds may be coated by manually mixing dried microparticles with dry seeds, and McIlrath discloses a method of coating inoculants onto seeds which is an improvement over mechanical agitation.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Amiet-Charpentier et al. (Amiet-Charpentier) (WO 1997/043894 A1; of record), Bashan et al. (Bashan) (Biol Fertil Soils; of record), and Durvasula et al. (Durvasula) (US 2014/0302135 A1; published Oct. 9, 2014) as applied to claims 1-5, 7, 8, 24, 27, and 28, further in view of Pearce et al. (Pearce) (US 2006/0150488 A1; of record).
	Applicant claims an agricultural composition comprising living microorganisms encapsulated in polymer gel microbeads which are applied onto seeds; and further comprising trehalose encapsulated in the microbeads.

	The teachings of Amiet-Charpentier, Bashan, and Durvasula, and the motivation for their combination are set forth above and incorporated herein.

	The combined teachings of Amiet-Charpentier, Bashan, and Durvasula do not appear to explicitly disclose wherein the amendment comprises trehalose. Pearce is relied upon for this disclosure. The teachings of Pearce are set forth herein below.

	Pearce discloses a method to improve the survival and stability of bacteria in liquid inoculants in pack and on seeds. A desiccant treatment containing a desiccant is added to the liquid inoculant to form a partially desiccated inoculant product. The partially desiccated inoculant product can be applied to seeds (abstract). Pearce discloses that various microorganisms, such as those of the genera Bradyrhizobium and Pseudomonas are known to have a beneficial effect on plants (para.0002). 
	Among the suitable desiccants include trehalose (para.0028). Pearce evaluates the stability of Bradyrhizobium japonium and Pseudomonas fluorescens in the presence of trehalose. Pearce’s Example 1 evaluates the stability of B. japonicum in the presence of trehalose, and Pearce states that 20% trehalose treatment provided for good survivability of the bacteria in the liquid broth. Pearce states that while the control treatment (no trehalose) decreased the bacteria count dramatically early in the experiment, the bacteria count of the 20% trehalose treatment (trehalose mixed with water) remained relatively constant throughout the experiment. Pearce also discloses that treatment with trehalose concentrates at 20% provides for good survivability of the bacteria when the bacteria is placed on the seeds. The results showed that the length of time the bacteria count exceeded 1x105/seed was less than a week for the control treatment, but greater than 10 weeks for the 20% trehalose treatment (para.0041, 0047, 0051; Table 2). 
	Pearce’s Example 3 evaluates the stability of Pseudomonas fluorescens in the presence of trehalose (mixed in water), and discloses that treatments with trehalose all have the potential to improve survivability of P. fluorescens (para.0059, 0060; Table 5).

	As discussed above, the combined teachings of Amiet-Charpentier, Bashan, and Durvasula is fairly suggestive of microorganism-encapsulated, calcium-ion crosslinked alginate microparticles. Among the microorganisms that may be encapsulated include Bradyrhizobium japonium and Pseudomonas fluorescens. Amiet-Charpentier discloses that additives may further be encapsulated within the microparticles, in particular those that promote the survival of the bacteria and protect the bacteria from active oxygen. In light of Pearce’s disclosure that the addition of trehalose was shown to improve the survivability of B. japonicum and P. fluorescens, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Amiet-Charpentier, Bashan, and Durvasula with the teachings of Pearce, and further encapsulate trehalose in the microorganism-encapsulated, calcium ion-crosslinked alginate microparticles of the combined teachings of Amiet-Charpentier, Bashan, and Durvasula discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of improving the survivability of the encapsulated microorganism. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Amiet-Charpentier discloses that additives, such as sugars, may be encapsulated with the bacteria (e.g. B. japonicum or P. fluorescens), in particular those that promote the survival of the bacteria, and Pearce discloses that trehalose (a sugar) may improve the survivability of B. japonicum and P.fluorescens, and is suitable for coating onto seeds.
With regards to the instant claim 23, the instant specification discloses that alginate microbeads provide protection and stabilization on the shelf and controlled biodegradation, and it provides stabilizing amendments that can prolong viability. The instant specification discloses that these features result in enhanced shelf-stability (less than 1 order of magnitude change for at least 17 weeks) (Spec. para.0036). Because the combined teachings of Amiet-Charpentier, Bashan, Durvasula, and Pearce as discussed above is fairly suggestive of encapsulating the live microorganisms in calcium ion-crosslinked alginate microbeads with stabilizing amendments, such as Pearce’s trehalose, absent evidence to the contrary, the microorganisms in the calcium ion-crosslinked alginate microbeads of the combined teachings of Amiet-Charpentier, Bashan, Durvasula, and Pearce discussed above will also be stable as measured by less than one order of magnitude change in viability for at least 17 weeks.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered. In light of Applicant’s claim amendments, new rejections citing new references to address the newly amended claims are set forth above. Applicant’s remarks still relevant to the rejections set forth above are addressed herein below.
(1) Applicant argues that Amiet-Charpentier’s process is very different from Applicant’s process and the resulting particles are substantially different. Applicant argues that in the instant case, calcium ions crosslink the alginate droplets at the emulsion interface. The resulting particles are crosslinked with calcium ions at the exterior surface of the microbeads. Applicant argues that there is no such corresponding structure in the invention of Amiet-Charpentier.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. A new rejection citing a new combination of references is cited above to address the newly amended claims. As discussed above, Amiet-Charpentier discloses that alginate is a suitable polymer material for their microparticles, Bashan was relied upon for the motivation to specifically select the alginate from Amiet-Charpentier’s list of suitable polymeric material for the microparticles, and Durvasula was relied upon for the disclosure of crosslinking alginate microparticles with calcium ions. As discussed above, Durvasula discloses that alginate-based polymers may be crosslinked to form aggregate hydrogels which are stable over a range of pH and various media and may be “tuned” based on cation selection to result in alginate polymers with a variety of stability, decomposition, and release profiles that permit “targeted released” of the encapsulated bio-pesticide. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Amiet-Charpentier and Bashan with the teachings of Durvasula, and crosslink the alginate microparticles of the combined teachings of Amiet-Charpentier and Bashan with calcium ions as discussed in Durvasula. One of ordinary skill in the art would have been motivated to do so in order to form stable, “tunable” microparticles, e.g., microparticles with a “tunable” degradation rate and targeted release profile of the encapsulated bio-pesticide. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Bashan discloses that among the alginate preparations’ advantages is that the yare non-toxic, able to degrade in the soil, and slowly release the encapsulated microorganisms in the soil, and Durvasula establishes that crosslinking with calcium ion is a well-known and art-recognized way of “tuning” alginate polymers to have the desired stability, decomposition, and release profile permitting targeted release of the encapsulated bio-pesticide.
Furthermore, it is noted that the instant claims are directed to a product claim, not a process of making claim. Moreover, Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the instant case, there does not appear to be a structural difference between the agricultural composition of the instant claims and the agricultural composition of the combined teachings of the cited prior art references discussed above.

(2) Applicant argues that the claims requiring Bradyrhizobium japonicum are additionally patentable in view of the unexpected results shown in Fig. 6 that these embodiments exhibited a much larger effect than comparable microorganisms such as P. fluorescens and P. bilaiae.
Applicant further argues that the claims requiring Bradyrhizobium japonicum are still further patentable in view of the unexpected results shown in Table 6. Compared to P. fluorescens, B. japonicum was encapsulated with surprisingly high efficiency in alginate.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Applicant’s Figure 6 shows the on-shelf stability data for free and alginate encapsulated microbes of three different species, P. fluorescens, P. bilaiae, and B. japonicum (P.G. Pub. para.0014, 0097, 0098). The Specification highlights that B. japonicum, a microbe that is particularly sensitive to environmental stresses, was successfully encapsulated and were stable for 8 weeks (para.0099). Thus, Applicant’s Fig. 6 data appears to establish the criticality of B. japonicum being encapsulated. However, the encapsulation of B. japonicum is established in the prior art. As discussed above, Amiet-Charpentier discloses microparticles containing bacteria and the application of these microparticles for coating or film-coating seeds, and discloses B. japonicum as one of the three explicitly disclosed bacteria for ensuring growth of plants for encapsulation. Among the suitable encapsulation materials include alginate. Further, as discussed above, both Bashan and Durvasula establish that alginate and cross-linked alginate polymers are well-known and an art recognized encapsulation material for bio-pesticides such as bacteria, and Bashan discloses advantages of the use of alginate polymers as microencapsulation material, particularly for agricultural application. As discussed above, Bashan discloses that alginate preparations are advantageous in that they are non-toxic, able to degrade in the soil, slowly release the encapsulated microorganisms into the soil, and have an almost unlimited shelf life.
If Applicant wishes to establish the criticality of the encapsulation material (i.e. the claimed calcium ion-crosslinked alginate microparticle), Applicant should test to compare, for example, the encapsulation efficiency and/or stability of B. japonicum of the claimed encapsulation material versus various polymer materials disclosed by the cited prior art references, e.g., Amiet-Charpentier, to establish the criticality of a specific encapsulation material for B. japonicum. 

Conclusion
Claims 1-8 and 21-29 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA A SHIN/Primary Examiner, Art Unit 1616